Riddle, J.
On the 19th day of April, 1875, two years and a half ago, the appellants placed on file in this case, what they called a brief, in which they neither state nor *63discuss a single point made in the record, since which time no brief has been filed on their behalt.
Nfe have often decided that such points as are not presented by the briefs will not he examined by this court, hut held as waived by the parties.
In accordance with this rule, the judgment is affirmed, at the costs of the appellants, with ten per cent, damages: